In an adoption proceeding, the natural mother of the infant sought to be adopted appeals from an order of the Surrogate’s Court, Queens County, which overruled her objections and granted the petition for adoption. Order reversed on the law and the facts, without costs, and the petition denied, without costs. In our opinion respondents failed to establish such an abandonment of the infant by its natural mother as authorized the order of adoption, in the absence of the mother’s consent thereto. (Domestic Relations Law, § 111.) The instrument executed and acknowledged by her at the time the infant was surrendered to them was not the consent contemplated by section 112 of the statute. The moral and temporal welfare of the infant may not be here considered, and we express no opinion on that subject or on the question of the infant’s custody. Close, P. J., Hagarty, Carswell and Lewis, JJ., concur; Adel, J., dissents and votes to affirm.